DETAILED ACTION 
The present application, filed on 7/2/2018, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 6/28/2021.   


Status of Claims
Claims 1-3, 5-6, 8-13, 15-16, 18-23, 26 are now pending and have been examined. Claims 4, 7, 14, 17, 24-25 have been cancelled.


Allowable Subject Matter
Claims 1-3, 5-6, 8-13, 15-16, 18-23, 26 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a system, a method and a computer program product for providing advertisements along with information material. 

First, information from a terminal is collected along with information from a terminal of an advertiser. 

Second, a media information form template is generated and the media information form template is stored. 

Third, public interfaces for accessing advertisement information, along with a software development kit (SDK) for managing, reflowing and tracking play of the advertisements are provided. 

Fourth, a first request for information material is received and the information material along with the media information form template are transmitted. 

Finally, a scenario presentation requirement is selected and a presentation result is generated. 

The invention provides a unique advantage in the area of providing advertisements (i.e. sponsored content) and organic content, for it uses a unique mechanism to combine the two types of content based on current presentation scenario and requirements. 

The references utilized during the prosecution, which have been made part of the record, are: Ahanger et al (US 2008/0307454), Saltonstall et al (US 2013/0227607), Carter et al (US 2013/0282916), Lemay et al (US 2015/0263066), Phillips, R. L.,  “MediaView: A General Multimedia Digital Publication System,". 

Ahanger discloses: The solution of the ad delivery platform described herein provides for the marketing and monetizing of media assets via the delivery of advertisement with on-demand video. The ad platform optimizes the delivery of ads by controlling the insertion frequency and format of the ad delivered with video streams. The ad platform provides flexible and configurable ad insertion rules to specify the insertion frequency and format for the composition of ads during playback of on-demand video media. The ad insertion rules may be based on a user profile, user behavior history, topic of the stream to be delivered, duration of the video or ad, and/or the popularity rating of the video or ad. The ad platform includes a reporting tool and usage reports to measure the effectiveness of the ad insertion rules in delivering ads to market and monetize the video media. The ad platform also includes an ad inventory management and forecasting tool for determining the available inventory of ad placement based on data collected over a period of time regarding the delivery of ads and the ad insertion rules to be used for the delivery of a desired ad. With these tools, a more effective ad campaign can be created based on the target information and optimization via the ad insertion rules.. 

Ahanger however, does not disclose: providing, by the advertisement processing server, public interfaces for accessing information of the advertisement and a Software Development Kit (SDK) for managing, reflowing and tracking play of the advertisement to the first terminal of the advertiser and the data traffic monitor. Furthermore, Ahanger does not disclose: wherein the data traffic monitor includes a distribution server configured to distribute the advertisement to user terminals, and the SDK is configured to implement, on a plurality of data traffic monitors, customized settings for integrating a playback of the advertisement with native contents in each of a plurality of application scenarios corresponding to the plurality of data traffic monitor, and the plurality of application scenarios that present the playback of the same advertisement include at least a social networking page and a mobile App with different customized settings determined by the corresponding plurality of data traffic monitors. 

Saltonstall discloses: A method of providing advertisements includes requesting, by a software development kit for an application, an advertisement from an advertisement server in response to playback of a video content item by the application; receiving the advertisement from the advertisement server based on the requesting; displaying, with the application, the advertisement received from the advertisement server; collecting a set of metrics while the advertisement is displayed; and providing the set of metrics to the advertisement server. 

Saltonstall however, does not disclose: providing, by the advertisement processing server, public interfaces for accessing information of the advertisement and a Software Development Kit (SDK) for managing, reflowing and tracking play of the advertisement to the first terminal of the advertiser and the data traffic monitor. Furthermore, Saltonstall does not disclose: wherein the data traffic monitor includes a distribution server configured to distribute the advertisement to user terminals, and the SDK is configured to implement, on a plurality of data traffic monitors, customized settings for integrating a playback of the advertisement with native contents in each of a plurality of application scenarios corresponding to the plurality of data traffic monitor, and the plurality of application scenarios that present the playback of the same advertisement include at least a social networking page and a mobile App with different customized settings determined by the corresponding plurality of data traffic monitors.  

Carter discloses: In one embodiment, a script starts automatic control of a remote device. The script issues a command to the device. The script causes a marker to be set at a position in an event buffer. The marker indicates events generated by the device should be stored in the event buffer. The action performed by the device results in events being asynchronously sent to the event buffer where the events are stored in the event buffer. The script initiates a wait for routine that waits for a target event to occur before execution of the script can continue and receives the events from the event buffer where the events are stored in the event buffer. The events are analyzed to determine if the target event occurred to allow the script to continue execution where the target event was stored in the event buffer before initiating the wait for routine. 

Carter however, does not disclose: providing, by the advertisement processing server, public interfaces for accessing information of the advertisement and a Software Development Kit (SDK) for managing, reflowing and tracking play of the advertisement to the first terminal of the advertiser and the data traffic monitor. Furthermore, Carter does not disclose: wherein the data traffic monitor includes a distribution server configured to distribute the advertisement to user terminals, and the SDK is configured to implement, on a plurality of data traffic monitors, customized settings for integrating a playback of the advertisement with native contents in each of a plurality of application scenarios corresponding to the plurality of data traffic monitor, and the plurality of application scenarios that present the playback of the same advertisement include at least a social networking page and a mobile App with different customized settings determined by the corresponding plurality of data traffic monitors.  

Lemay discloses: Systems and methods for efficiently navigating between applications with linked content on a touch-sensitive display ("TSD") are disclosed herein. In one aspect, the method includes displaying, in a full-screen mode on the TSD, a first application including a first selectable user interface ("UI") element associated with a second application. The method further includes detecting a selection of the first selectable user interface element and, in response thereto: (i) displaying the second application, including a second selectable UI element, in a predefined portion of the TSD and (ii) displaying a first indication corresponding to the first application in an additional portion of the TSD. The method also includes detecting a selection of the second selectable UI element and, in response thereto: (i) displaying the third application in the predefined portion of the TSD and (ii) displaying a second indication corresponding to the second application in the additional portion of the TSD. 

Lemay however, does not disclose: providing, by the advertisement processing server, public interfaces for accessing information of the advertisement and a Software Development Kit (SDK) for managing, reflowing and tracking play of the advertisement to the first terminal of the advertiser and the data traffic monitor. Furthermore, Lemay does not disclose: wherein the data traffic monitor includes a distribution server configured to distribute the advertisement to user terminals, and the SDK is configured to implement, on a plurality of data traffic monitors, customized settings for integrating a playback of the advertisement with native contents in each of a plurality of application scenarios corresponding to the plurality of data traffic monitor, and the plurality of application scenarios that present the playback of the same advertisement include at least a social networking page and a mobile App with different customized settings determined by the corresponding plurality of data traffic monitors.

Phillips discloses: Interactive learning through visualization. 

Phillips however, does not disclose: providing, by the advertisement processing server, public interfaces for accessing information of the advertisement and a Software Development Kit (SDK) for managing, reflowing and tracking play of the advertisement to the first terminal of the advertiser and the data traffic monitor. Furthermore, Phillips does not disclose: wherein the data traffic monitor includes a distribution server configured to distribute the advertisement to user terminals, and the SDK is configured to implement, on a plurality of data traffic monitors, customized settings for integrating a playback of the advertisement with native contents in each of a plurality of application scenarios corresponding to the plurality of data traffic monitor, and the plurality of application scenarios that present the playback of the same advertisement include at least a social networking page and a mobile App with different customized settings determined by the corresponding plurality of data traffic monitors.


The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Independent Claim 1 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 1 form a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing process, i.e. a process aimed at providing an information stream video along with advertising content. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  

Under Step 2A Prong Two, stripped of those claim elements that are directed to an abstract idea, the analysis identifies additional limitations of the independent Claim 1, which bring about improvements to a technical field (see MPEP 2106.05 (a)). Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application, thus making the claim eligible. 
Applicant’s arguments that the applications represents an improvement of the field of endeavor, as disclosed by the application specification at [0004], [0010], [0119], [0144], [0151], are persuasive. Based on the PEG 2019 and October 2019 Update regarding Step 2A Prong Two of the eligibility analysis, the rejection is withdrawn (see MPEP 2106.05 (a) and pages 12-13 of the October 2019 Update).
No further analysis (i.e. Step 2B) is required in this situation.

Independent Claims 11, 21 are directed to a computer program product and a system respectively, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process as well. Because all three independent claims are similar in scope, the considerations for independent Claim 1 apply for the independent Claims 11 and 21 as well.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622